MEMORANDUM **
Leroy Edward Boyle appeals pro se the district court’s judgment dismissing without prejudice his action against the United States Departure of Justice and “unknown federal agents” alleging violations of his First Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Orsay v. Dep’t of Justice, 289 F.3d 1125, 1128 (9th Cir.2002), and we affirm.
The district court properly dismissed Boyle’s complaint because even accepting all Boyle’s allegations as true, including his allegations that unknown federal agents assaulted him by electronic means or devices, Boyle’s complaint fails to state a legally cognizable claim upon which relief may be granted. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.